DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1, 3, 6, 8, 10, 12, 14, 15, 18, 23, 25, 27, 29, 34 and 35 in the reply filed on 11/3/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It should be noted that Applicant filed amended claims on 11/23/2020 after the election in which new claims 63-77 are set forth. In this regarding new claims 76 and 77 recite product claims which depend from elected method claims.
Newly submitted claims 76 and 77 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the mature beta cells of claims 76 and 77 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 76 and 77 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 37, 38, 40, 41, 43, 44, 47, 55, 58, 61, 63-77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being without traverse in the reply filed on 11/3/2020.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites the medium component “LDN”. Applicant should amend the LDN used in the claimed method to its full name, LDN-193189 (pg. 30 parag. 85).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 recites the acronym “eBCs” without first spelling it out. The claim should be amended to “enhanced beta-clusters (eBCs)” (see pg. 7 line 8 of the specification).  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  claim 35 recites a typo, “further-_omprising” should be amended to “further comprising”.  Appropriate correction is required.
Claims 29 and 35 are objected to because of the following informalities: claims 29 and 35 both recite “CMRL (5.5 mM glucose)”, however it is not necessary to write “(5.5 mM glucose)” as CMRL media is comprises 5.5 mM glucose disclosed in the specification. Further it is well recognized in the art that CMRL, as provided by multiple manufactures, comprises 5.5 mM or 1g/L glucose.   Appropriate correction is required.
Claims 29 and 35 are objected to because of the following informalities: claims 29 and 35 both recite “containing B27(or FBS)” with respect to the CMRL media, however “(or FBS)” should be written in the alternative rather than parentheses, i.e. “containing B27 or FBS”. While the specification teaches that B27 or FBS can be used in CMRL media (for example see pg. 10 . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, 12, 14, 15, 18, 23, 25, 27, 29, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is unclear. Claim recites the term “XXi” as a medium component. A search of the specification teaches that “1 µM Xxi (Millipore)” was used in the claimed method (pg. 34). However the term XXi appears to be incomplete and it is not clear what XXi is used in the claimed method. For example, Millipore uses the designation XXi for multiple distinct compounds such as γ-secretase XXI and PI 3-K XXI:

    PNG
    media_image1.png
    264
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    716
    media_image2.png
    Greyscale

	Thus it is not clear which species of XXi compound is used in the claimed method. Applicant should amend the claims and application to the specific species of XXi compound used.

Claim 12 recites the limitation "the re-aggregated clusters" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends from claim 8, however claim 8 is drawn to enriching for INS+, NKX6.1+ GCG- immature β- like cells. Re-aggregated clusters are first recited in claim 10, thus claim 12 lacks antecedent bases. A suggested claim amendment would be to correct the dependency of claim 12 to depend from claim 10.



Claim 25 is unclear. Claim 25 recites the phrase “more than about 10.799 picomoles of oxygen”. However it is not clear what the metes and bounds are of “more than about”. This could be more than 10.799 picomoles or less than 10.799 picomoles (about), thus it is not clear what the metes and bounds are of “more than about” as it relates to picomoles of oxygen. The specification only recites the exact phrase “more than about” on pg. 7 at parag. 19 and provides no teachings or guidance of what value(s) of picomoles are encompassed by the limitation  “more than about 10.799 picomoles of oxygen”.

Claim 29 recites the limitation "from INS+, NKX6.1+ GCG- immature β-like cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 29 depends from claim 1, however claim 1 is drawn to only producing PDX1+ NKX6.1+ human endocrine progenitor cells. 
INS+, NKX6.1+ GCG- immature β-like cells (are a terminally differentiated cell type and are not a progenitor) are not produced in the method of claim 1, but rather claim 6 when the PDX1+ NKX6.1+ human endocrine progenitor cells of claim 1 are further differentiated into 
A suggested claim amendment would be to amend the dependency of claim 29 to depend from claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russ et al. (ePUB 4/23/2015, The EMBO J., Vol. 34(13), pgs. 1759-1772).
Regarding claim 1, Russ et al. teach: 
a method of producing human endocrine progenitor cells from pluripotent stem cells comprising:
(a) incubating PSCs in culture medium comprising Wnt3a, Activin A, TGFβi, and KGF for 3-7 days,

(c) culturing the cells resulting from step (b) in medium comprising RA, EGF and KGF (see pg. 1769 col. 1 parag. 4 bridge col. 2 parag. 1 and Fig. 1A, reproduced below);
and producing a culture comprising greater than 70% PDX1+ NKX6.1+ human endocrine progenitor cells (see Fig. 4E and pg. 1765 col. 1).

    PNG
    media_image3.png
    111
    981
    media_image3.png
    Greyscale

Claim Interpretation: while claim 1 recites the terms “incubating”, “exposing” and “culturing” for step a-c respectively, it is interpreted that steps a and b are also culturing with the recited factors. The specification teaches starting on pg. 29 at parag. 84 “Cell Culture” and proceeding through parag. 95, the method of differentiating pluripotent stem cells into endocrine progenitors all occurred in cell culture. Thus the incubating and exposing steps also occurred in cell culture and the specification does not contemplate incubating or exposing cells without the presence of a culture medium. Thus the cell culture method of Russ would encompass the incubating and exposing steps of claim 1.
	Regarding claim 3, Russ teaches that step (a) was five days (see Fig. 1A and pg. 1769 col. 1 parag. 4 bridge col. 2 parag. 1).
	Thus the teachings of Russ clearly anticipate the invention of claims 1 and 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ et al. (ePUB 4/23/2015, The EMBO J., Vol. 34(13), pgs. 1759-1772) in view of Rezania A. (US 2015/0329828 A1, published 11/19/2015) and Pagliuca et al. (2014, Cell, Vol. 159, pgs. 428-439).
Regarding claim 1, Russ et al. teach: 
a method of producing human endocrine progenitor cells from pluripotent stem cells comprising:
(a) incubating PSCs in culture medium comprising Wnt3a, Activin A, TGFβi, and KGF for 3-7 days,
(b) exposing the cells resulting from step (a) to medium comprising RA for 2-3 days, and
(c) culturing the cells resulting from step (b) in medium comprising RA, EGF and KGF (see pg. 1769 col. 1 parag. 4 bridge col. 2 parag. 1 and Fig. 1A, reproduced below);
+ NKX6.1+ human endocrine progenitor cells (see Fig. 4E and pg. 1765 col. 1).

    PNG
    media_image3.png
    111
    981
    media_image3.png
    Greyscale

Claim Interpretation: while claim 1 recites the terms “incubating”, “exposing” and “culturing” for step a-c respectively, it is interpreted that steps a and b are also culturing with the recited factors. The specification teaches starting on pg. 29 at parag. 84 “Cell Culture” and proceeding through parag. 95, the method of differentiating pluripotent stem cells into endocrine progenitors all occurred in cell culture. Thus the incubating and exposing steps also occurred in cell culture and the specification does not contemplate incubating or exposing cells without the presence of a culture medium. Thus the cell culture method of Russ would encompass the incubating and exposing steps of claim 1.

Russ does not teach:
(i) producing INS+, NKX6.1+ GCG- immature β-like cells and clustering said cells.

(i) Regarding a method of producing INS+, NKX6.1+ GCG- immature β-like cells in claim 6, Rezania A. teaches a method of differentiating PDX1+ NKX6.1+ human endocrine progenitor cells (referred to as Stage 5 cells by Rezania on pg. 4 at parag. 38) into INS+, NKX6.1+ GCG- immature β cells (referred to as Stage 6 cells by Rezania on pg. 4 at parag. 38 and 46) using a culture medium comprising:

Rezania continues to teach that the culture medium can comprise vitamin C, acetyl cysteine, gamma secretase XXI (pg. 7 parag. 70) and non-essential amino acids (NEAA) (pg. pg. 6 parag. 62 and pg. 9 parag. 87). 
Further, Rezania does not teach that their β cells were “β-like” as claimed, but rather Rezania teaches producing immature β cells that are INS+, NKX6.1+ GCG-, this would encompass a cell that is β-like, since Rezania does teach obtaining immature β cells with the same combination of cell surface markers.
Regarding claim 8, Rezania teaches that any differentiated cells produced by their method can be purified by recognition of a protein marker (pg. 9 parag. 86). This would thus encompass enrichment of INS+, NKX6.1+ GCG- immature β cells.
Regarding claim 10, Rezania teaches that Stage 6 cells were clustered (pg. 17 parag. 153 and pg. 24 parag. 207) and specifically teaches “The media may be exchanged or refreshed every
other day or, preferably, daily. The cells grown on top of the porous substrate are generally not single cells, but rather they are in the form of a sheet or exist as an aggregate cell cluster.” (pg. 11 parag. 107 lines 1-4).
While Rezania does not teach the size of the cluster for INS+, NKX6.1+ GCG- immature β-like cells, it would have been obvious to use a size of about 100-150 µm. For example, Pagliuca et al. teach a method of generating β-cells in a cluster and further teaches that the average human islet has a size of 100-150 µm (pg. 435 col. 1 parag. 2).
Thus at the time of filing it would have been prima facie obvious to combine the teachings of Russ regarding a method of producing human endocrine progenitor cells with the 
One of ordinary skill in the art would have been motivated to make such a combination since Rezania teaches the combination of factors recited in claim 6 for the successful differentiation of PDX1+ NKX6.1+ human endocrine progenitor cells into INS+, NKX6.1+ GCG- immature β cells. Further the ordinary artisan would have been motivated to cluster the INS+, NKX6.1+ GCG- immature β cells in sizes of 100-150 µm since Rezania teaches clustering their INS+, NKX6.1+ GCG- immature β cells and Pagliuca teaches that adult human islets have a size of 100-150 µm. Thus clustering INS+, NKX6.1+ GCG- immature β cells at 100-150 µm would approximate an adult human islet.
There would have been a reasonable expectation of success that the PDX1+ NKX6.1+ human endocrine progenitor cells of Russ could be differentiated into the INS+, NKX6.1+ GCG- immature β cells of Rezania since Rezania teaches same combination of factors to obtain INS+, NKX6.1+ GCG- immature β cells.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
	No claims are allowed. Claims 12, 14, 15, 18, 23, 25, 27, 29, 34 and 35 are free of the prior art. The prior art does not teach culturing re-aggregated clusters of INS+, NKX6.1+ GCG- immature β-like cells in a medium set forth in claim 12 or step (b) of claim 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632